THIS case is before us for the second time. In MostWorshipful Prince Hall Grand Lodge v. Most WorshipfulHiram Grand Lodge, 85 Colo. 17, 273 Pac. 648, the cause was reversed and remanded for further proceedings. After it went back to the district court, an intervention was permitted on behalf of the Most worshipful Grand Lodge of Ancient, Free and Accepted Masons of Colorado, a fraternal, benevolent and social organization. Intervener is a legal entity independent of plaintiff and defendant. Issue was joined, and at the second trial, it was found and adjudged, inter alia, that intervener had had and has lawful claims and rights to Masonic names, emblems and insignia superior and long anterior to the claims of the other parties, whose claims, as between themselves, we passed upon in the other reported case above cited. It was also found and determined at the second trial, that intervener's rights were being infringed by plaintiff and defendant. Injunctive relief *Page 334 
and judgment against them in intervener's favor was accordingly entered.
[1] Issues of fact were presented to, and heard and determined by the trial court. There was no motion for a new trial, nor any order dispensing with such motion. For this reason, the intervener has moved to dismiss the writ of error. This motion to dismiss the writ is now before us for consideration. It is based on our rule 8, which reads: "The party claiming error in the trial of any case must, unless otherwise ordered by the trial court, move that court for a new trial, and, without such order, only questions presented in such motion will be considered on review."
The following are only some of the numerous decisions of this court in which the above rules has been invoked and sustained: Blackmer v. Blackmer, 84 Colo. 540,272 Pac. 10; Stotts v. Stotts, 83 Colo. 368, 265 Pac. 911; Parrish'sAddition v. Reid, 82 Colo. 419, 260 Pac. 1018; DenverTramway Corporation v. Gentry, 82 Colo. 51,256 Pac. 1088; Takamine v. Hirschfeld, 81 Colo. 501,256 Pac. 312; Colorado State Bank of Durango v. Bird,79 Colo. 625, 247 Pac. 802; Price v. People, 78 Colo. 223,240 Pac. 688; Jones v. Dunlap, 78 Colo. 221, 239 Pac. 989;Daugherty v. People, 78 Colo. 43, 239 Pac. 14; Fincher v.Bosworth  Co., 76 Colo. 69, 230 Pac. 596.
We have repeatedly explained that the purpose of rule 8 is to give to the trial court an opportunity to correct its own errors, if any. It is made in fairness to trial courts, the court of review, and primarily, for the benefit of litigants themselves, to avoid long drawn out and costly litigation. Intervener's motion to dismiss the writ of error is well taken. We cannot deny it without abrogating a valuable rule of practice and repudiating an unbroken line of decisions. Without compliance with the rule by the party claiming error, we have no alternative but to conclude that the alleged errors complained of for the first time in this court, did not and do not *Page 335 
exist. The motion to dismiss the writ must therefore be sustained.
Writ dismissed.
On Rehearing.